Exhibit 10.1

SETTLEMENT AGREEMENT AND

GENERAL MUTUAL RELEASE

 

This Settlement Agreement and General Mutual Release ("Agreement") is made and
entered into as of July 2, 2012 by and between, on the one hand, US Highland,
Inc., an Oklahoma corporation ("USHL") and, on the other hand,
_____________________ ("Holder"). USHL and Holder are sometimes referred to
herein as "Party" or "Parties".

 

RECITALS

 

A.            Whereas, Holder made a cash investment into the USHL in June 1
2012, in the aggregate amount

of $__________, of which $____________ remains due and owing to the Holder (the
"Loan") and,

 

B.            Whereas, USHL and Holder have agreed to convert, settle and
discharge the Loan by issuing an

aggregate of _________________ shares of USHL restricted common stock (the
"Shares") to Holder; and

 

D.            Whereas, each Party enters into this Agreement to settle all
disputes, claims and actions between

the Parties, as well as to settle any and all events or relationships between
the Parties.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, and for other

good and valuable consideration, the receipt and adequacy of which is
acknowledged, the Parties covenant and agree

as follows:

 

A.            Recitals.                 The foregoing recitals are true and
correct and incorporated by reference herein.

 

B.            Consideration.    As full consideration for this Agreement
hereunder, Holder shall receive 2,000,000 restricted Shares of USHL common
stock, in exchange for settling and discharging the Loans.

 

C.            Breach; Action for Damages.         Either Party may seek damages
against the other resulting from a breach of this Agreement.

 

D.            No Waiver.          The waiver by any Party of the performance of
any covenant, condition, promise or breach shall not invalidate this Agreement,
nor shall it waive that Party's or any other Party's right to future performance
of such covenant, condition or promise. The failure to pursue or the delay in
pursuing any remedy or

in insisting upon full performance any covenant, condition or promise shall not
prevent a Party from later pursuing

remedies or insisting upon full performance for the same or similar defaults,
breaches or failures.

 

E.            Notices.                 All notices, approvals, requests, demands
and other communications required or

permitted to be given under this Agreement shall be in writing and shall either
be delivered in writing personally or

sent by overnight mail delivery or sent by certified first class mail, postage
prepaid, deposited in the United States

mail, and properly addressed to the Party at its address set forth on the
signature page hereto, or at any other address

that such Party may designate by written notice to the other Parties. Notice
shall be effective immediately upon personal delivery, after five (5) calendar
days if made by regular mail or after two (2) business days if given by
overnight mail or by facsimile.

 

F.            Mutual Release. Holder, on the one hand, and USHL, on the other
hand, for themselves and their

respective predecessors, successors, affiliates, officers, directors,
principals, partners, employees, executors, beneficiaries, representatives,
agents, assigns, attorneys, and all others claiming by or through them hereby
release and forever discharge each other and their respective predecessors,
successors, affiliated entities, subsidiaries, parent companies, affiliates,
officers, directors, principals, partners, employees, executors, beneficiaries,
representatives, agents, assigns, and attorneys from any and all actions, causes
of action, suits, proceedings, debts, contracts, controversies, agreements,
promises, damages, claims and demands of any kind, nature or description, known
or unknown, of any kind whatsoever, whether based upon a tort, contract or other
theory of recovery, and whether for compensatory damages, punitive damages or
other relief in law, equity or otherwise, that any of the Parties has ever

 

--------------------------------------------------------------------------------

 

had, now has, or hereafter can, shall or may have for, upon, or by reason of any
matter, cause or thing whatsoever from the beginning of the world to the day of
the date of this Agreement, including without limitation all claims arising out
of or relating to the Loan.

 

G.            Representation of Comprehension of Document, Undertakings and
Representations and

Warranties. 

 

1.             In entering into this Agreement, the Parties hereto represent
that they have read the contents of this Agreement, that the terms of this
Agreement have been explained to them by their attorney, that those terms are
fully understood and voluntarily accepted by them, that they have relied upon
the legal advice of their respective attorney, who is an attorney of their own
choosing, and that hereafter no such Party shall deny the validity of this
Agreement on the ground that he, she or it did not have adequate advice of
counsel.

 

2.             Each Party to this Agreement has made such investigation of the
facts pertaining to this

Agreement and of all the matters pertaining thereto as it deems necessary. In
entering into this Agreement provided for herein, each Party assumes the risk of
any misrepresentation, concealment, or mistake. If any Party should subsequently
discover that any fact relied upon by it in entering into this Agreement was
untrue, or that any fact was concealed from it, or that its understanding of the
facts or of the law was incorrect, such Party shall not be entitled to any
relief in connection therewith, including, without limitation on the generality
of the foregoing, any alleged right or claim to set aside or rescind this
Agreement. This Agreement is intended to be and is final and binding between the
Parties hereto, regardless of any claims of misrepresentation, promise made
without the intention of performing, concealment of fact, mistake of fact or
law, or of any other circumstance whatsoever.

 

3.             Each Party is aware that it may hereafter discover claims or
facts in addition to or different from those it now knows or believes to be true
with respect to the matters related herein. Nevertheless, it is the intention of
the Parties to fully, finally, and forever settle and release all such matters
and claims relative thereto, which do now exist, may exist, or heretofore have
existed between them. In furtherance of such intention, the releases given
herein shall be and remain in effect as full and complete releases of all such
matters, notwithstanding the discovery or existence of any additional or
different claims or facts relative thereto.

 

H.            Disclaimer of Liability.    It is understood and agreed that this
Agreement is a compromise of disputed claims by and between USHL and Holder, and
that neither the release specified herein nor the negotiation of this Agreement
shall be considered as admissions of any liability whatsoever.

 

I.             Non-Disparagement.         The Parties agree that they will not
make any derogatory statements, either oral or written, or otherwise disparage
each other, their products, services, work and/or employment, and will take all
reasonable steps to prevent others from making derogatory or disparaging
statements on their behalf.

 

J.             Entire Agreement; No Oral Modification. This Agreement
constitutes the complete and entire written agreement of compromise, settlement
and release between the Parties and constitutes the complete expression of the
terms of the settlement. All prior and contemporaneous agreements,
representations, and negotiations are superseded and merged herein. The terms of
this Agreement can only be amended or modified by a writing, signed by duly
authorized representatives of all Parties hereto, expressly stating that such
modification or amendment is intended.

 

K.            Confidentiality of Entire Agreement. 

 

1.             The Parties and their attorneys, and each of their agents or
persons acting for them, are prohibited from disclosing the nature and substance
of the claims involved, settlement terms and conditions, and the history,
background, negotiations, terms and conditions of all settlements with any
individual other than their attorneys of record and/or advisers for income tax
or other legal purposes. The Parties may make such disclosures to their
attorneys or to any other person or entity such as accountants, auditors or
insurers, shareholders, or any other similar entity or individual to whom such
disclosure is required in the ordinary course of the business, or to any
potential financing source, acquirer, investor or partner of USHL, or to anyone
to whom disclosure is required by subpoena or other legal process or operation
of law.

--------------------------------------------------------------------------------

 

 

2.             The Parties and their attorneys, and each of their agents or
persons acting for them, may not make any statements, either directly or
indirectly, by implication or innuendo, to the press or media, concerning the
fact or amount of settlement, the nature and substance of the claims resolved
herein or describe or characterize the settlement in any way. The Parties and
their attorneys, and each of their agents or persons acting for them, may not
use their involvement in this settlement as the basis for speeches, interviews,
seminars, articles, books or promotional materials of any kind. Any inquiry made
of the Parties and their attorneys, and each of their agents or persons acting
for them, into the subject matter of these settlement terms, by anyone,
including the press or media, will be met by a statement that the disagreements
were disposed of to the mutual satisfaction of the Parties' and that they have
no further comment.

 

L.            Authority to Execute.        Each Party executing this Agreement
represents that it is authorized to execute this Agreement. Each person
executing this Agreement on behalf of an entity, other than an individual
executing this Agreement on his or her own behalf, represents that he or she is
authorized to execute this Agreement on behalf of said entity.

 

M.           Warranty Against Assignment.      The Parties represent and warrant
to each other that they have not and will not encumber, assign or transfer or
purport to encumber, assign or transfer, in whole or in part, to any person,
firm or corporation whatsoever, any claim, debt, liability, demand, obligation,
cost, expense, damage, action or cause of action herein released or settled.

 

N.            Construction of Agreement.       The Parties and their counsel
have reviewed and negotiated this Agreement, and the normal rule of construction
to the effect that any ambiguities in an agreement are to be resolved against
the drafting Party shall not be employed in the interpretation of this
Agreement.

 

O.            Voluntary Agreement.      The Parties have read this Agreement,
have had the benefit of counsel and freely and voluntarily enter into this
Agreement.

 

P.            Counterparts.      This Agreement may be executed in counterparts
and, if so executed, each counterpart shall have the full force and effect of an
original. Further, a telecopied signature page by any signatory shall constitute
an original for all purposes.

 

Q.            Further Assurances.     Each of the Parties to this Agreement
agrees to perform such further acts and to execute and deliver any and all
further documents that may reasonably be necessary or desirable to effectuate
the purpose of this Agreement.

 

 

[SIGNATURE PAGE FOLLOWS]

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have entered into this Agreement made and
effective as of the date first hereinabove written.

 

 

Dated: _________________, 2012                                              US
HIGHLAND, INC.

 

 

 

By: _____________________________

Name:        John R. Fitzpatrick

Title:           President and Chief Executive Officer

 

 

Dated: _________________, 2012                                             
[NAME OF HOLDER]

 

 

 

By: _____________________________

Name:        __________________

Title:           Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 